Case 2:18-cv-01830-MWF-JPR Document 120 Filed 05/07/19 Page 1 of 1 Page ID #:3942

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL
 Case No.         CV18-1830-MWF (JPRx)                                           Date   May 7, 2019
 Title            Matt Furie v. Infowars, LLC et al.




 Present: The                    Jean P. Rosenbluth, United States Magistrate Judge
 Honorable
                       Bea Martinez                                             CS 5/7/19
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                     Louis W. Tompros                                        Marc J. Randazza
                     Nancy L. Schroeder                                      Robert E. Barnes
                     William C. Kinder
 Proceedings:                 (In Court):     SETTLEMENT CONFERENCE


              On May 7, 2019, the parties appeared before Magistrate Judge Rosenbluth for a
settlement conference. After approximately 2 hours of discussions the parties were unable to reach
a settlement in this case.




         cc: Judge Fitzgerald




                                                                                         2       :      00
                                                               Initials of Preparer             bm



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
